Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In updated search, Hatakeyama (US2013010376) was found to be relevant to applicant’s claimed invention and necessitated the following non-final rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Hatakeyama (US20130010376).

    PNG
    media_image1.png
    453
    628
    media_image1.png
    Greyscale


Regarding claim 1, Hatakeyama teaches a camera lens of a catadioptric optical system, comprising, sequentially from an object side: 
a first lens assembly (L11) having a reflective power and a refractive power (L12, object side peripherals surfaces of L11, image side refractive surfaces), a second lens assembly (M1) having a reflective power (image side) and a refractive power (center region), and a third lens having a refractive power (L13 or L14),
wherein an object side surface of the first lens assembly (L11) comprises a first refractive surface in a peripheral region thereof (see figure 3 above) and an image side surface of the first lens assembly comprises a second refractive surface (see figure3 above) in a peripheral region thereof;
an object side surface of the second lens assembly (M1) comprises a third refractive surface (upper peripheral region) and a fourth refractive surface (center region) that are sequentially arranged from a peripheral region to a central region 
the object side surface of the first lens assembly (L11) further comprises a second reflective surface (object side of M2) in a central region thereof, and the image side surface of the first lens assembly further comprises a fifth refractive surface (upper peripheral region) and a sixth refractive surface(central region); the second refractive surface, the fifth refractive surface and the sixth refractive surface are sequentially arranged from a peripheral region to a central region thereof (see figure 3 and tables 5-6);
the camera lens satisfies following conditions:
1.68                        
                            ≤
                        
                    nd3≤1.91 (see table 5; L13 and L14 refractive index is 1.8466)
3.50< (v1+v2)/v3<6.00, (value is approximately 4.4)
where
nd3 denotes a refractive index of d line of the third lens;
vl denotes an abbe number of the first lens assembly;
v2 denotes an abbe number of the second lens assembly; and
v3 denotes an abbe number of the third lens.
Regarding claim 2, the camera lens as described in claim 1, further satisfying a following condition:
0.70<( | R3 | + | R4 | )/f<1.20 (value is approximately 0.94),
where
f denotes a focal length of the camera lens;
R3 denotes an on-axis curvature radius of the third refractive surface; and
R4 denotes an on-axis curvature radius of the first reflective surface.
Regarding claim 3, the camera lens as described in claim 1, further satisfying a following condition:
0.90<( | R7 | + | R8 | )/f<4.00 (value is approximately 1.68),

f denotes a focal length of the camera lens;
R7 denotes an on-axis curvature radius of the second reflective surface; and
R8 denotes an on-axis curvature radius of the sixth refractive surface.
Regarding claim 6, the camera lens as described in claim 1, further satisfying a following condition:
0.18≤TTL/f≤0.45 (value is approximately 0.435),

Where TTL denotes an optical length indicating an on-axis distance from the second reflective surface to an image plane; and
f denotes a focal length of the camera lens.
Regarding claim 7, the camera lens as described in claim 1, further satisfying a following condition:
2.20≤TTL/IH≤2.70 (value is approximately 2.32).
where TTL denotes an optical length indicating an on-axis distance from the second reflective surface to an image plane; and IH denotes a maximum image height.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US20130010376).
Regarding claim 8, Hatakeyama fails to specifically disclose the camera lens as described in claim 1, wherein the first lens assembly, the second lens assembly and the third lens assembly are each made of glass. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since lenses can be made using glass materials; and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH